Exhibit 10.4

 

Amendment No. 1 to Employment Agreement

 

This Amendment No. 1 to Employment Agreement (this “Amendment”) is entered into
as of July 10, 2018, by and among B. Riley Financial, Inc. (the “Company”) and
Thomas Kelleher (the “Executive”). The above parties are referred to
collectively herein as the “Parties,” and individually as a “Party.”

 

RECITALS

 

WHEREAS, the Parties have entered into an Employment Agreement dated January 1,
2018 (the “Existing Agreement”); and

 

WHEREAS, the Company and the Executive desire to amend the Existing Agreement to
revise certain terms contained therein.

 

AGREEMENT

 

NOW THEREFORE, each of the Parties, in consideration of the mutual promises
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, does hereby agree as follows:

 

1.             Definitions. Each capitalized term not defined herein shall have
the definition ascribed to it in the Existing Agreement.

 

2.             Amendment. The Existing Agreement shall be amended as follows:

 

(a)           By deleting Section 1 in its entirety and replacing it with the
following:

 

“Employment. The Company shall employ the Executive as Co-Chief Executive
Officer of the Company (“Position”), and Executive accepts such employment
commencing on July 10, 2018 and continuing until terminated in accordance with
the termination provisions below (the “Employment Period”).”

 

(b)           By deleting Section 3.1 in its entirety and replacing it with the
following:

 

“Base Salary. As compensation for all services to be rendered by Executive under
this Agreement, the Company shall pay to Executive an annualized salary of six
hundred thousand Dollars ($600,000), less applicable tax and other authorized
applicable withholdings (the “Base Salary”), which shall be paid in accordance
with the Company’s normal payroll procedures and policies. Executive’s salary
will be reviewed, and if appropriate, adjusted, on an annual basis at or after
the end of each calendar year.”

 

(c)           By deleting the second sentence of Section 3.2 in its entirety and
replacing it with the following:

 

“Executive’s target bonus shall be equal to not less than 150% of Executive’s
Base Salary.”

 

 

 

 

3.             Full Force and Effect. Except as specifically modified or amended
by the terms of this Amendment, the Existing Agreement and all provisions
contained therein are, and shall continue, in full force and effect and are
hereby ratified and confirmed.

 

4.             Miscellaneous Provisions.

 

(a)           Further Assurances. Each Party, at the reasonable request of the
other Party, and without additional consideration, shall, from time to time (i)
execute and deliver, or shall cause to be executed and delivered, such further
certificates, agreements or instruments, and (ii) take such other action, as the
other Party may reasonably request, to consummate or implement the amendment
contemplated by this Amendment.

 

(b)           Counterparts. This Amendment may be executed in any number of
separate counterparts, each of which shall be deemed to be an original and all
of which together shall be deemed to be one and the same instrument.

 

[Signature page follows]

 

2

 

 

IN WITNESS WHEREOF, the Parties have executed this Amendment on the date first
written above.

 

  B. Riley Financial, Inc.         By: /s/ Phillip J. Ahn       Name: Phillip J.
Ahn       Title: CFO & COO         /s/Thomas Kelleher       Thomas Kelleher  

 

 

 